DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending.
The foreign priority application JP 2018-165572 filed on September 05, 2018 has been received and it is acknowledged.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 

(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
The specification of the instant application needs to be amended to include under the heading (b) CROSS-REFERENCE TO RELATED APPLICATIONS that the instant application claims priority to JP 2018-165572 filed on September 05, 2018.
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the lithium composition oxide" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
It is not clear what is the joint inventor claiming as the invention in claim 17 of the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 6-21 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2017/0179470).


2MO3 and the crystal phase of the R-3m space group may be LiNixM11-xO2-eM2e (par.0060).
Therefore, the composite of Choi et al. is equivalent to the “lithium composite oxide” and it meets the limitations of claim 1 for “the lithium composite oxide is a multi-phase mixture”.
The Table 2 in par.0319 of the specification show that compounds comprising a C2/m phase and a R-3m phase have the ratio I(18o-20o) /I(43o-46o) in a range of 0.62 to 1.15.
Therefore, absent a record to the contrary, it is expected that the composite including a crystal phase of C2/m space group and a crystal phase of the R3-m space group of Choi has the ratio I(18o-20o) /I(43o-46o) in a range of 0.62 to 1.15.
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). (MPEP 2112. I. SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY)
This range is within the range in claim 1, it is identical to the range in claim 11, and it overlaps the range in claim 12.

Choi et al. do not specifically teach a composite which includes a crystal phase of C2/m space group and a crystal phase of the R3-m space group and a coating layer on the surface of the composite.
However, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply a coating layer on a composite including a crystal phase of C2/m space group and a crystal phase of the R3-m space group in order to obtain a cathode active material giving improved characteristics to the battery.
Choi et al. further teach that the coating layer may include a metal oxide (par.0078, par.0082).
The specification of the instant application teaches oxide as covering material (see par.0030, par.0042). Therefore, the coating layer comprising a metal oxide of Choi et al. is equivalent to the “covering material which covers a surface of the lithium composite oxide” and it meets the limitations of claim 1 for “the covering material has an electronic conductivity of not more than 106 S/m”.
The metal oxide also meets the limitations of claim 2 for “the covering material is an inorganic material”, and the limitations of claim 7 for “the covering material is formed of an oxide”.
Therefore, the cathode active material in claims 1, 2, 7, 11, and 12 of the instant application is obvious over the positive active material of Choi et al. 

Therefore, absent a record to the contrary, it is expected that the metal oxide in the coating layer of Choi et al. forms a solid solution with at least a part of the surface of the composite oxide (MPEP 2112. I. SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY). 
With regard to claims 8-10, Choi et al. teach that the coating layer may include a metal oxide, such as Al2O3 (par.0078 and par.0082).
Al2O3 is equivalent to the compound in claim 8, wherein a=0, d=0, b=2, c=3, and A is Al.
Al2O3 meets the limitations of claims 9 and 10.
With regard to claims 13-15, Choi et al. teach a composite including a crystal phase of C2/m space group and a crystal phase of the R3-m space group. The crystal phase of the C2/m space group may be Li2MO3 and the crystal phase of the R-3m space group may be LiNixM11-xO2-eM2e (par.0060).
In the phase LiNixM11-xO2-eM2e, M1 may be Mn (par.0047). Therefore, the composite of Choi et al. meets the limitations of claim 13.
In the phase LiNixM11-xO2-eM2e, M2 is an element selected from F, S, Cl, and Br (abstract, par.0048). Therefore, the composite of Choi et al. meets the limitations of claims 14 and 15.
xMeyOQ.
 With regard to claim 17, Choi et al. teach that a cathode active material comprises the composite positive active material in an amount of 90wt% (Example 1 in par.0174). Therefore, the composite positive active material meets the limitations for a main component of the cathode active material.
With regard to claim 18, the composite including a crystal phase of C2/m space group and a crystal phase of the R3-m space group meets the limitations for a “two-phase mixture composed of the first phase and the second phase”.
With regard to claims 19-21, Choi et al. teach a lithium battery (11) including a positive electrode (13), a negative electrode (12), and an organic electrolyte (par.0141). The organic electrolyte may be a non-aqueous liquid electrolyte or an organic solid electrolyte (par.00135-0136).
The negative electrode comprises a negative active material such as a silicon-based alloy or a tin-based alloy (par.0125).A silicon-based alloys and a tin-based alloy are materials capable of occluding and releasing lithium ions, as evidenced in par.0194 of Kobori et al. (US 2012/0040250).

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2017/0179470) as applied to claim 1 above, and further in view of  Li et al. (US Patent 8,802,291).

Li et al. teach a cathode composite material comprising a cathode active material and a coating layer coated in the surface of the cathode active material (abstract). The coating layer may represent 5 wt% of the cathode composite material (column 3, lines 60-62).
This means that the cathode active material represents 95 wt% of the cathode composite material, and the mass ratio of the coating layer to the cathode active material is 0.052.
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply the coating layer of Choi et al. with a mass ratio of the coating layer to the composite oxide of 0.052, because this ratio is clearly taught by Li et al. for a positive active electrode material.
The mass ratio of 0.052 is within the ranges in claims 3 and 4.
With regard to claim 5, Choi et al. teach the cathode active material of claim 1 (see paragraph 9 above), but fail to teach the thickness of the coating layer.
Li et al. teach a cathode composite material comprising a cathode active material and a coating layer coated in the surface of the cathode active material (abstract). The coating layer may have a thickness of 2-20nm (column 3, lines 60-65).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply the coating layer of Choi et al. with a thickness of 2-20 
This range overlaps the claimed range.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Natsui et al. (US 2021/0057717) teach a positive electrode material including a lithium composite oxide which is a multiphase mixture including a first phase having a crystal structure belonging to a space group C2/m and a second phase having a crystal structure belonging to a space group R3-m (abstract).
Natsui et al. does not constitute prior art against the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810.  The examiner can normally be reached on Mon-Fri 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ANCA EOFF/           Primary Examiner, Art Unit 1796